As to the defendant Long Island Railroad Company, judgment affirmed, with costs. Concur: LEWIS, THACHER, DYE and FULD, JJ. Dissent: LOUGHRAN, Ch. J., CONWAY and DESMOND, JJ.
As to the defendant Tully  Di Napoli, Inc., judgments reversed and a new trial granted, with costs to abide the event. Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and FULD, JJ. DYE, J., dissents and votes to affirm on the ground there is no common-law liability of this defendant under the authority ofMoore v. Wills, Inc. (250 N.Y. 426) and Iacono v. Frank Frank Contracting Co. (259 N.Y. 377).
A majority of the court is of opinion that subdivision 7 of section 241 of the Labor Law has no application to either defendant in the circumstances of this case. A majority of the court is of opinion that there was evidence of common-law negligence proper to be submitted to the jury as against the defendant Tully  Di Napoli, Inc.